Citation Nr: 1042253	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-02 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from June 1945 to December 1946, 
October 1947 to October 1952, and from October 1957 to June 1972, 
which included a tour of duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2009, the Veteran presented hearing testimony before 
the undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.  The transcript of the hearing is associated with the 
claims file.  

This case was subsequently remanded by the Board in March 2010 
for further evidentiary development, and is now ready for 
disposition.

This appeal has been advanced on the Board's docket pursuant to  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010).


FINDING OF FACT

The evidence is in approximate balance as to whether the 
Veteran's current hearing loss is causally related to his active 
military service.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, hearing loss was 
incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1131, 5103, 5103A (West 200& Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.326(a) (2010).  In view of the disposition herein, 
additional discussion of those procedures is unnecessary.

II.  Pertinent Law, Facts, and Analysis 

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire 
record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked items of evidence not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for rejecting 
evidence favorable to the veteran).

The Veteran contends that his current hearing loss is due to 
acoustic trauma sustained during active military service as a 
result of excessive exposure to military noise.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general 
matter, service connection for a disability on the basis of the 
merits of such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In addition, where a Veteran served continuously for ninety (90) 
days or more during a period of war or after December 31, 1946, 
and manifests certain chronic diseases, such as organic diseases 
of the nervous system (e.g., sensorineural hearing loss), to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

	Further, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.   In determining whether 
statements submitted by a veteran are credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is 
not required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).

For purposes of applying VA laws, impaired hearing is considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2010).  VA regulations, however, do not preclude service 
connection for a hearing loss which first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  

Further, where a current disability due to hearing loss is 
present, service connection can be granted for a hearing loss 
disability where the Veteran can establish a nexus between his 
current hearing loss and a disability or injury he suffered while 
he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).

In the present case, the medical evidence of record clearly shows 
that the Veteran currently suffers from a bilateral hearing 
impairment as defined by VA regulation.  

The Veteran underwent an audiological examination in connection 
with the claim in May 2008, which showed pure tone thresholds, in 
decibels, as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
70
70
75
LEFT
45
45
70
75
80

Speech recognition scores with the Maryland CNC Test were 60 
percent for the right ear and 68 percent for the left ear.  There 
is no indication that the audiometric results reported in the May 
2008 VA audiological examination report are unreliable or 
otherwise inadequate.  It is further observed that the examining 
audiologist noted an impression of moderate to severe 
sensorineural hearing loss bilaterally.  

Thus, the above evidence establishes a diagnosis of a current 
bilateral hearing impairment as defined by 38 C.F.R. § 3.385.  
See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that 
the requirement that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim).
 
Because the medical evidence establishes that the Veteran has a 
current hearing impairment, the Board will next consider whether 
the evidentiary record supports in-service incurrence.

The Board notes that the Veteran's service treatment records 
(STRs) show that he entered service with normal hearing, 
demonstrating a hearing acuity of 15/15 bilaterally on the 
whispered voice test administered at the June 1945 Army induction 
examination.  The STRs are devoid of any complaints of, findings 
of, or references to hearing problems.  The Veteran also 
specifically denied having a history of ear, nose, or throat 
trouble and hearing loss on the January 1972 retirement report of 
medical history.  

However, on the January 1972 retirement examination report, the 
Veteran exhibited pure tone thresholds, in decibels, as follows:  






HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
-
35
LEFT
20
15
15
-
35

While no hearing impairment as defined by VA regulation is shown, 
these audiometric results suggest a decrease in hearing acuity 
over the course of the Veteran's period of active military 
service.

Moreover, in regard to service, the evidentiary record in this 
case reflects that the Veteran had over 21 years of active 
military service, over the periods from June 1945 to December 
1946, October 1947 to October 1952, and October 1957 to June 
1972, including a tour in Vietnam.  According to his separation 
documents (DD Forms 214), the Veteran's military occupational 
specialty (MOS) over the course of his periods of active military 
service varied among that of rifleman, clerk typist, traffic-rate 
clerk, and traffic manager.   Because the Veteran has competently 
reported having been exposed to loud noise during his period of 
service, and exposure to noise is shown to be consistent with the 
circumstances of his service, his lay account is deemed credible.

It is also observed that the Veteran reported a history of noise 
exposure, which included both in-service exposure and life-long 
hunting, at the May 2008 VA audiological examination.    

The first clinical documentation of hearing problems after 
service included in the record is shown in a May 2000 private 
treatment record.  At that time, the Veteran sought treatment for 
pain and drainage and difficulty hearing from his left ear which 
had lasted for a week following air travel, and which was 
diagnosed as acute otitis externa.  The examiner wrote that the 
Veteran had hearing aids that he had been wearing for many years; 
however, there was no duration specified and no mention of the 
his military service.    

In regard to medical opinion evidence, the Board notes that three 
medical opinions were obtained in connection with the current 
claim.  However, the May 2008 VA audiological opinion as well as 
the November 2009 VHA opinion are inadequate, for reasons 
explained below.

In regard to the May 2008 VA audiological opinion, the examining 
audiologist (M.M.) appeared to provide contradictory statements 
when rendering his opinion.  Indeed, he wrote that the Veteran 
had normal hearing sensitivity on entering the military, based on 
the results of the informal whispered voice test, and showed a 
mild hearing loss at 4000 Hz at his retirement examination in 
1972.  However, the audiologist concluded that, based on the 
configuration of the audiogram at that time, it was his opinion 
that the Veteran's hearing loss was more likely the result of 
presbycusis (i.e., age-related hearing loss) and not noise 
exposure, although he was exposed to a fair amount of noise in 
service.  He further wrote that it was his opinion that it is 
"less likely than not" that the Veteran's hearing loss is the 
result of military service.  

Similarly, in the November 2009 VHA opinion, the reviewing 
audiologist (S.T.) acknowledged the presence of a hearing loss on 
the 1972 examination but concluded that it is less likely as not 
that the Veteran sustained a hearing loss which would be 
considered disabling according to VA standards as a result of 
military noise exposure.

The Board notes that neither examiner provided adequate 
explanation to resolve the apparent contradictions in their 
opinions.   

When this case was remanded in March 2010 for a supplemental 
medical opinion, the May 2008 VA audiologist was asked, in 
pertinent part, to address the apparent contradictory statements 
in his prior opinion.  In the June 2010 supplemental opinion, the 
audiologist wrote that he still found it most likely that the 
Veteran's hearing loss at separation was presbycusic and not 
noise-induced, due to the mild and symmetrical nature of the 
loss.  However, he added that he could not definitively say that 
the loss was not noise-induced, since it did occur within the 
military time period under consideration.  Further, he ultimately 
concluded that it is equally as likely as not that the Veteran's 
hearing loss was the result of military acoustic trauma.  

Thus, in consideration of the above, the Board concludes that 
evidence for and against the claim for service connection for 
hearing loss is at least in approximate balance.  Although the 
presence of a hearing impairment as defined by VA regulation is 
not documented until many years after service and the earliest 
mention of hearing problems was in 2000 (i.e., approximately 28 
years after his retirement from service), the Veteran has 
provided a competent and credible lay report of exposure to 
military noise in service, his STRs show a decrease in hearing 
acuity in both ears at retirement, and the only adequate 
competent medical opinion of record concluded that it is as 
likely as not that the Veteran's hearing loss was attributable to 
military acoustic trauma during service. 

Accordingly, the Board finds that the evidence raises a 
reasonable doubt which we will resolve in favor of the Veteran in 
this case, and grant service connection for hearing loss. 


ORDER

Entitlement to service connection for hearing loss is granted.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


